We find the judgment entered herein by the court below sitting without a jury is sustained by the record, except for the damages awarded, which are excessive. Accordingly the judgment appealed from is modified pursuant to the provisions of subdivision 2 of section 584 of the Civil Practice Act, by reducing the award to $30,000 (see Leonard v. Frantz Co., 268 App. Div. 144, 148). Judgment unanimously modified accordingly and, as so modified, affirmed, without costs. Settle order on notice. Concur — Peck, P. J., Breitel, Valente, McNally and Bastow, JJ.